Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1, 16, and 18 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant’s arguments are directed to the amended subject matter. New citations from ALBADAWI that were not used in the previous office action are now introduced to address the amended claim language.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALBADAWI; Haithem et al. US 20180232563 A1 (hereinafter ALBADAWI) in view of Phillips; Michael S. et al.	US 20110054900 A1 (hereinafter Phillips).
1. A method of disambiguating user queries in a multi-turn dialogue including a set of user utterances, the method comprising: 
receiving a natural language string parsed from an unresolved user utterance in a multi-turn dialogue; (varying length strings which include sub-strings i.e. words are replaced upon a user speaking a disambiguating input for an entity e.g. persons name or place etc. during a conversation with a system which is turn based conversation, parsing vis ASR and system option to display outputs after user inputs to disambiguate 0088-0090, 0093-0094, 0102, 0116)
using a predefined language model to recognize an ambiguous sub-string of the natural language string, the ambiguous sub-string referring to an ambiguous entity in [[an]]the unresolved user utteranc(varying length strings which include sub-strings i.e. words are replaced upon a user speaking a disambiguating input for an entity e.g. persons name or place etc. during a conversation with a system which is turn based conversation, parsing vis ASR and system option to display outputs after user inputs to disambiguate 0088-0090, 0093-0094, 0102, 0116)
(voice model and multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211with fig. 5, 6a and related paragraphs)
receiving a clarifying user utterance mentioning a disambiguating entity; (varying length strings which include sub-strings i.e. words are replaced upon a user speaking a disambiguating input for an entity e.g. persons name or place etc. during a conversation with a system which is turn based conversation, parsing vis ASR and system option to display outputs after user inputs to disambiguate 0088-0090, 0093-0094, 0102, 0116)
identifying a disambiguating entity in the clarifying user utterance; (“which Justin?”, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211with fig. 5, 6a and related paragraphs)
rewriting the unresolved user utterance as a rewritten utterance including a rewritten natural language string that replaces the ambiguous sub-string referring to the ambiguous entity with a disambiguating sub-string indicating the disambiguating entity; (varying length strings which include sub-strings i.e. words are replaced upon a user speaking a disambiguating input for an entity e.g. persons name or place etc. during a conversation with a system which is turn based conversation, parsing vis ASR and system option to display outputs after user inputs to disambiguate 0088-0090, 0093-0094, 0102, 0116)
outputting the rewritten utterance to one or more query answering machines. (0130 commitment engine, data is replaced as information is clarified, also an explicit replacement example at 0111, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211, 0130, with fig. 5, 6a and related paragraphs)

However in the instance that a voice model does not perform the same operations as a language model even though text from speech is being analyzed in the same manner a language model would analyze, Phillips teaches an express language model as part of the disambiguation process as a whole:
a predefined language model (Phillips fig. 5a-f and 0059 with fig. 2 with fig. 7a-7b and related paragraphs)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of ALBADAWI to incorporate the above claim limitations as taught by Phillips to allow for the usage of a recognition model set to include various types of models to disambiguate inputs for an expanded use of “models” 


Re claims 2 and 17, ALBADAWI teaches
2. The method of claim 1, further comprising: 
attempting to resolve the ambiguous entity by analyzing a computer- accessible conversation history of the multi-turn dialogue; and 
(prior conversation history 0069…query based information is clarified, also an explicit replacement example at 0111, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211, 0130, with fig. 5, 6a and related paragraphs)
wherein outputting the clarifying question about the ambiguous entity is responsive to failing to resolve the ambiguous entity.  (system cannot find a match so inquires with user, then repeats inquiry if failure/unsuccessful resolution… query based information is clarified, also an explicit replacement example at 0111, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211, 0130, with fig. 5, 6a and related paragraphs)


Re claim 3, ALBADAWI teaches
3. The method of claim 2, wherein using the predefined language model to analyze the computer-accessible conversation history of the multi-turn dialogue includes: 
using the predefined language model to recognize an initial unresolved entity in the unresolved user utterance;  (voice model and multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211with fig. 5, 6a and related paragraphs)
Page 69using the predefined language model to recognize entity constraints of the initial unresolved entity; and (query based information is clarified, also an explicit replacement example at 0111, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211, 0130, with fig. 5, 6a and related paragraphs)
in the computer-accessible conversation history of the multi-turn dialogue, searching a set of previously-resolved entities for a resolving entity having entity properties corresponding to the entity constraints of the initial unresolved entity, and determining that the resolving entity is not included in the set of previously-resolved entities.  (frequent/history 0249, 0069…query based information is clarified, also an explicit replacement example at 0111, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211, 0130, 0249, 0069 with fig. 5, 6a and related paragraphs)
However in the instance that a voice model does not perform the same operations as a language model even though text from speech is being analyzed in the same manner a language model would analyze, Phillips teaches an express language model as part of the disambiguation process as a whole:
a predefined language model (Phillips fig. 5a-f and 0059 with fig. 2 with fig. 7a-7b and related paragraphs)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of ALBADAWI to incorporate the above claim limitations as taught by Phillips to allow for the usage of a recognition model set to include various types of models to disambiguate inputs for an expanded use of “models” as expressly shown in Phillips thereby improving ALBADAWI to have more resources accessible and clarify otherwise inherent language/linguistic analysis steps.


Re claims 4 and 19, ALBADAWI teaches
4. The method of claim 2, wherein attempting to resolve the ambiguous entity includes determining that the ambiguous entity is an (“Justin or erich”…query based information is clarified, also an explicit replacement example at 0111, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211, 0130, 0249, 0108, 0069 with fig. 5, 6a and related paragraphs)


Re claims 6 and 20, ALBADAWI teaches
6. The method of claim 2, wherein attempting to resolve the ambiguous entity includes determining that the ambiguous entity cannot be resolved to any entity, and wherein the clarifying question is a request for the user to explicitly indicate the disambiguating entity.  (0121 explicit answer to question… query based information is clarified, also an explicit replacement example at 0111, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211, 0130, with fig. 5, 6a and related paragraphs)


ALBADAWI teaches
7. The method of claim 1, wherein identifying the disambiguating entity in the clarifying user utterance includes identifying the disambiguating entity by a partial entity name included in the clarifying user utterance.  (0115 partial, only first name… query based information is clarified, also an explicit replacement example at 0111, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211, 0130, 0249, 0108, 0069 with fig. 5, 6a and related paragraphs)


Re claim 8, ALBADAWI teaches
8. The method of claim 1, further comprising using the predefined language model to recognize entity constraints of the ambiguous entity and entity properties of the disambiguating entity, and wherein identifying the disambiguating entity in the clarifying user utterance includes determining whether the entity constraints correspond to the entity properties with a sufficient confidence.  (0095 confidence… query based information is clarified, also an explicit replacement example at 0111, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211, 0130, 0249, 0108, 0069 with fig. 5, 6a and related paragraphs)


Re claim 9, ALBADAWI teaches
9. The method of claim 8, further comprising, responsive to the entity constraints failing to correspond to the entity properties with at least the sufficient confidence, outputting an additional clarifying question and receiving an additional clarifying user utterance.  (query based information is clarified, also an explicit replacement example at 0111, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211, 0130, with fig. 5, 6a and related paragraphs)


Re claim 10, ALBADAWI teaches
10. The method of claim 8, wherein the disambiguating entity is one of a plurality of candidate entities and the sufficient confidence is a highest confidence among the plurality of candidate entities.  (example of best prediction 0094… query based information is clarified, also an explicit replacement example at 0111, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211, 0130, 0249, 0108, 0069 with fig. 5, 6a and related paragraphs)


Re claim 11, ALBADAWI teaches
11. The method of claim 1, further comprising using the predefined language model to determine a predicate clause of the unresolved user utterance, wherein the clarifying question mentions the predicate clause.  (predicate action “book me a flight”…query based information is clarified, also an explicit replacement example at 0111, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211, 0130, with fig. 5, 6a and related paragraphs)


Re claim 12, ALBADAWI teaches
12. The method of claim 1, further comprising using the predefined language model to determine an entity property of the ambiguous entity, wherein the clarifying question mentions the entity property.  (property such as “flight”… query based information is clarified, also an explicit replacement example at 0111, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211, 0130, with fig. 5, 6a and related paragraphs)


Re claim 13, ALBADAWI teaches
13. The method of claim 1, wherein the ambiguous entity is an ambiguous coreference and wherein the clarifying question includes a rewritten phrase from the unresolved user utterance that replaces the ambiguous coreference with a question word associated with the ambiguous coreference.  (layered resolvers as in fig. 5… query based information is clarified, also an explicit replacement example at 0111, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211, 0130, with fig. 5, 6a and related paragraphs)


Re claim 14, ALBADAWI teaches
(parse graph is not displayed but rather system based back-end 0066, nodes… query based information is clarified, also an explicit replacement example at 0111, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211, 0130, with fig. 5, 6a and related paragraphs)


Re claim 15, ALBADAWI teaches
15. The method of claim 14, wherein the connected sub-graph of the parse graph includes a root node of the parse graph. (parse graph is not displayed but rather system based back-end 0066, nodes… query based information is clarified, also an explicit replacement example at 0111, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211, 0130, with fig. 5, 6a and related paragraphs)


ALBADAWI teaches
18. A method of disambiguating user queries in a multi-turn dialogue including a set of user utterances, the method comprising: 
 receiving a natural language string parsed from an unresolved user utterance in a multi-turn dialogue; (varying length strings which include sub-strings i.e. words are replaced upon a user speaking a disambiguating input for an entity e.g. persons name or place etc. during a conversation with a system which is turn based conversation, parsing vis ASR and system option to display outputs after user inputs to disambiguate 0088-0090, 0093-0094, 0102, 0116)
using a predefined language model to recognize an ambiguous sub-string of the natural language string, the ambiguous sub-string referring to an ambiguous entity in [[an]]the unresolved user utterance from the multi-turn dialogue, attempting to resolve the ambiguous entity by analyzing a computer-accessible conversation history of the multi-turn dialogue; (varying length strings which include sub-strings i.e. words are replaced upon a user speaking a disambiguating input for an entity e.g. persons name or place etc. during a conversation with a system which is turn based conversation, parsing vis ASR and system option to display outputs after user inputs to disambiguate 0088-0090, 0093-0094, 0102, 0116)
Page 73attempting to resolve the ambiguous entity by analyzing a computer- accessible conversation history of the multi-turn dialogue; and (prior conversation history 0069…query based information is clarified, also an explicit replacement example at 0111, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211, 0130, with fig. 5, 6a and related paragraphs)
responsive to failing to resolve the ambiguous entity: (voice model and multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211with fig. 5, 6a and related paragraphs)
outputting a clarifying question about the ambiguous entity; (clarifying question expressly, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211with fig. 5, 6a and related paragraphs)
receiving a clarifying user utterance; identifying a disambiguating entity in the clarifying user utterance; (“which Justin?”, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211with fig. 5, 6a and related paragraphs)
including a rewritten natural language string that replaces the ambiguous sub-string referring to the ambiguous entity with a disambiguating sub-string referring to the disambiguating entity; and outputting the rewritten utterance to one or more query answering machines. (varying length strings which include sub-strings i.e. words are replaced upon a user speaking a disambiguating input for an entity e.g. persons name or place etc. during a conversation with a system which is turn based conversation, parsing vis ASR and system option to display outputs after user inputs to disambiguate 0088-0090, 0093-0094, 0102, 0116)
outputting the rewritten utterance to one or more query answering machines. (0130 commitment engine, data is replaced as information is clarified, also an explicit replacement example at 0111, multiple disambiguating questions for a user 0115, 0104-0109, 0095, 0078-0079, 0111, 0066, 0211, 0130, with fig. 5, 6a and related paragraphs)

However in the instance that a voice model does not perform the same operations as a language model even though text from speech is being analyzed in the same manner a language model would analyze, Phillips teaches an express language model as part of the disambiguation process as a whole:
(Phillips fig. 5a-f and 0059 with fig. 2 with fig. 7a-7b and related paragraphs)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of ALBADAWI to incorporate the above claim limitations as taught by Phillips to allow for the usage of a recognition model set to include various types of models to disambiguate inputs for an expanded use of “models” as expressly shown in Phillips thereby improving ALBADAWI to have more resources accessible and clarify otherwise inherent language/linguistic analysis steps.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALBADAWI; Haithem et al.	US 20180232563 A1 (hereinafter ALBADAWI) in view of Phillips; Michael S. et al.	US 20110054900 A1 (hereinafter Phillips) and further in view of KIM; Sang-yoon et al.	US 20180174580 A1 (hereinafter Kim).
Re claim 5, ALBADAWI teaches disambiguation but fails to teach
5. The method of claim 4, wherein the clarifying question includes an ordered list of the two or more entities, and wherein identifying the disambiguating entity in the clarifying user utterance includes identifying the disambiguating entity by an ordinal number reference to the ordered list of the two or more entities.  (Kim using an ordinal number as a reference 0249)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of ALBADAWI in view of Phillips to .


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

KIM; Sang-yoon et al.	US 20180174580 A1	
Reich, David E.	US 20020173955 A1
ASR intent prediction and refinement

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571)-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov